DETAILED ACTION
Reissue Application:  Final Rejection

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status After the Amendment of 3/15/22
Since there are no new amendments to the claims, the claims are as they were presented on 3/15/22.  Claims 1-2 are canceled.  Claim 3 is amended.  Claims 4-8 are new.
 Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher Label1 in combination with Remington2, Taneja3, Ingle4, and Cancaster5. 

In view of Applicant’s response of 8/4/22, Abboject and Minijet are removed from the previous rejection of 5/4/22.  Currently, the rejection remains over Belcher Label combined with Remington, Taneja, Ingle, and Cancaster.  Relying on fewer than all references in support of a 35 USC 103 rejection, but relying on the same teachings does not constitute a new ground of rejection.  See MPEP 1207.03(a)(II).  Determining Whether a Ground of Rejection is New.

As amended, claim 3 is directed to a method of treating a patient having, developing, or recovering from septic shock with continuous intravenous (IV) infusion of l-epinephrine delivered by injecting at least one prefilled syringe of 1 mg in 10 mL (i.e., 0.1 mg/mL) of l-epinephrine formulation into a 1,000 mL saline/dextrose & sodium chloride IV fluid bag, resulting in a diluted concentration of about 1 g/mL administered to the patient via IV line and/or catheter.  The formulation includes a tonicity agent; is free of epinephrine bitartrate; has no more than 12.5% total impurities or no more than 12% d-epinephrine.  The continuous l-epinephrine infusion is further titrated based on the patient’s blood pressure to achieve the desired hemodynamic goals or to stabilize the patient’s vital signs, and further weans the continuous l-epinephrine infusion.  Lastly, the method includes the optional step of protecting the IV bag from exposure to light or UV radiation to prevent l-epinephrine degradation & impurities from forming so that the continuous IV infusion of l-epinephrine has a ratio of l-epinephrine:d-epinephrine greater than 4:1.  

The combination of Belcher Label with Remington, Taneja, Ingle, and Cancaster meet and render obvious the limitations of amended claim 3, as detailed below.
  
Belcher Label teaches treating a patient undergoing septic shock with continuous IV infusion of l-epinephrine dosage formulation (p. 1, 1st col. and p. 2).  The epinephrine injection formulation is a sterile aqueous solution containing 1 mg/mL epinephrine hydrochloride, sodium chloride (a tonicity agent), water, and contains no sulfites (pp. 3, 6, and 8).  Belcher Label teaches adding 1 mL (1 mg) epinephrine formulation from the ampule into 1,000 mL 5% dextrose solution/5% dextrose and sodium chloride solution to provide a diluted concentration of 1 microgram/mL epinephrine formulation (p. 2), thereby meeting the 1,000 mL solution of saline/dextrose solution, the diluted epinephrine concentration of 1 mcg/mL, and tonicity agent limitations in the preamble and steps a) and b) of claim 3.  Belcher Label provides hemodynamic support to septic shock patients by disclosing epinephrine dosing infusion rates of 0.05 mcg/kg/min to 2 mcg/kg/min.  In order to achieve a desired mean arterial pressure (MAP), the Belcher Label epinephrine infusion is titrated (p. 2), thus meeting claim 3, step c).  The Belcher Label epinephrine infusion is periodically adjusted to achieve the desired blood pressure (vital sign) goal of the patient (p. 2), thereby meeting claim 3, step c).  Once hemodynamic stabilization is achieved, Belcher Label further instructs to wean the epinephrine incrementally in the patient over time (p. 2), thus meeting claim 3, step d).  Belcher Label explicitly teaches to protect the epinephrine ampule from light, which includes UV radiation, prior to usage (p. 8).
Belcher Label does not specifically teach using (1) an IV fluid bag & IV administration line, (2) epinephrine that has no more than 12.5% total impurities or no more than 12% d-epinephrine, and (3) a prefilled syringe (PFS) of 10 mL that contains 1 mg (0.1 mg/mL) of epinephrine formulation.  
With regard to (1) above, Remington discloses that fluids, e.g., dextrose or saline, are delivered intravenously from an infusion bag, e.g., a polyvinyl chloride flexible container, to a patient with an IV administration set, e.g., medical tubing, that is sterile, pyrogen-free, and disposable (pp. 839-841, Figure 42-1 and Figure 42-4).  
It would have been obvious to use an IV fluid bag & administration (medical tubing) line, as disclosed by Remington, to deliver the epinephrine continuously via IV infusion to a septic shock patient, as taught by Belcher Label.  The motivation to do so would provide continuous IV infusion of epinephrine and fluids that are sterile, pyrogen-free, and disposable with a predictable and reasonable expectation of success.
With regard to (2) above, Taneja discloses more potent and less toxic epinephrine formulations for medical use, e.g., septic shock (Title; 1:38-51; 3:25-29 and 47-51; 5:4-48; 6:6-8 and 16-23; and claims 1 and 6).  Sterile containers of Taneja include ampules, vials with caps, and syringes to make prefilled syringes or autoinjectors (3:49-51).  Stored in a sterilized prefilled syringe or autoinjector, the Taneja formulation contains no more than 12.5% total impurities, including no more than 12% d-epinephrine, and provides safer medicinal use (2:47-58 and 62-68; 3:9-14 and 42-56; and 5:4-14 and 27-65).  Taneja further teaches the epinephrine solution “can be made in larger volumes in other sterile containers,” such as including vials, syringes, prefilled syringes, and autoinjectors (3:49-51; 5:9-14).  
It would have been obvious to use Taneja’s epinephrine formulation in Belcher Label’s continuous IV infusion to deliver an epinephrine formulation that has minimal impurities and improved potency with a reasonable expectation of success.  
With regard to (3), Ingle provides benefits for using a pre-filled syringe (PFS) in lieu of another conventional parenteral delivery system, specifically an ampoule/vial and a syringe/needle unit.  These benefits include less overfilling leading to decreased production costs, less environmental waste, and improved patient healthcare, e.g., accurate dosing, decreased impurities, and less administration steps (pp. 1393-1394).  
It would have been obvious to replace Belcher Label’s ampule with Ingle’s ready-to-use PFS with a reasonable expectation of success.  By reducing the number of less desirable administration steps, namely inserting a syringe into Belcher Label’s ampule to withdraw the epinephrine formulation, verifying the dosage in the syringe, and then injecting the epinephrine into the IV fluid bag of Remington, it would have been obvious to substitute Ingle’s PFS for Belcher Label’s ampule to increase efficiency.  See Omission of an Element and Its Function is Obvious if the Function of the Element is Not Desired.  MPEP 2144.04(II)(A).   
With further regard to (3) above, Cancaster states explicitly that 10 mL syringes are commonly used (pp. 1-2). 
It would have been obvious to substitute Cancaster’s 10 mL syringe that contains 1 mg of epinephrine (0.1 mg/mL epinephrine) for Belcher Label’s 1 mL ampule containing 1mg/mL epinephrine formulation with a predictable and reasonable expectation of success, because Cancaster teaches 10 mL syringes are conventional and available for use.  In addition, one having ordinary skill in the art would have expected a 10 mL syringe containing 0.1 mg/mL epinephrine to serve the ultimate purpose of delivering a final diluted IV infused dose of 1 microgram/mL epinephrine, as required by the teachings Belcher Label, to a patient undergoing septic shock. 
Even though step e) of claim 3 is currently optional, the Taneja formulation of l-epinephrine stipulates, “no more than 12.5% total impurities or no more than 12% d-epinephrine” (5:12-22 and claims 1, 4, and 6).  Assuming the formulation contains 87.5% l-epinephrine and “no more than 12% d-epinephrine,” the ratio of l-epinephrine to d-epinephrine in Taneja would be approximately 7.3:1, thereby meeting the optionally claimed ratio.  
Regarding dependent claim 4, Becher Label teaches epinephrine administration has direct myocardial stimulation that increases the strength of ventricular contraction (positive inotropic action) and increased heart rate (positive chronotropic action), when treating patients with septic shock (pp. 1, 2, and 7).  As such, Belcher Label meets the limitations of claim 4.
Regarding dependent claims 5 and 8, Belcher Label does not specifically teach using at least two IV fluid bags (claim 5) and at least two prefilled syringes (PFS) of a 1 mg in 10 mL epinephrine formulation (claim 8).  
However, Belcher Label teaches adding epinephrine from the ampule to the 5% dextrose solution (p. 2) and Remington discloses that fluids are conventionally delivered from IV fluid bags and administration lines (medical tubing) (pp. 839-841).  Belcher Label teaches, “[c]ontinuous epinephrine infusion is generally required over several hours or days until the patient’s hemodynamic status improves” (emphasis added) (p. 2). 
It would have been obvious to increase the number of:  (1) IV fluid bags from one IV fluid bag to at least two IV fluid bags (claim 5); and (2) PFSs of epinephrine from one to at least two PFSs of epinephrine (claim 8).  The motivation to do so is because Belcher Label teaches continuous epinephrine infusion is required to be administered generally over a period of several hours or days until the patient’s hemodynamic status improves, which would result in using at least two or multiple: (1) IV fluid bags (claim 5); and (2) PFSs of epinephrine, when treating a patient with septic shock.  
Regarding dependent claims 6 and 7, Belcher Label teaches, “[c]ontinuous epinephrine infusion is generally required over several hours or days until the patient’s hemodynamic status improves” (p. 2).  Since Belcher Label’s epinephrine infusion timeframe of several hours or days is maintained until the patient’s hemodynamic status improves, the claimed timeframe limitations for administering epinephrine for “at least half a day” and “at least one day” in claims 6 and 7, respectively, are expected to be met in the absence of evidence to the contrary.     

Response to Arguments
Applicant's arguments filed 8/4/22, along with the Supplemental Responses of 8/8/22 and 8/12/22, have been fully considered, and are persuasive only with respect to Abboject and Minijet.  However, applicant’s arguments are not persuasive insofar as they are pertinent to the present rejection. 
Applicant argues that, “a package leaflet for another 1 mg in 10 mL epinephrine PFS formulation by Martindale Pharmaceuticals states:  ‘you should not be given Adrenaline (Epinephrine) Injection 1:10,000 if you are: in shock other than that caused by a sudden life threatening reaction {anaphylactic shock}.”  Applicant further asserts that,“[a] copy of this package leaflet is attached to this Response as Exhibit 1.  Therefore, the Martindale 1 mg in 10 mL PFS also clearly contraindicates against septic shock treatment with epinephrine” (Response  8/4/22, p. 5).

Since applicant did not submit the Martindale leaflet (Exhibit 1), this argument has not been addressed.  
Applicant argues there would not have been a credible reason to modify the high 1 mg/mL epinephrine concentration disclosed in Taneja with a low 0.1 mg/mL epinephrine concentration for the treatment of septic shock (Response 8/4/22, p. 6).  

The disclosure of Taneja was not provided nor argued with regard to modifying the dose, but instead was discussed with regards to more potent and less toxic qualities (e.g., amounts of d-epinephrine) in the epinephrine formulation.  The motivation to substitute a 10 mL syringe for the 1 mL ampule, however, resides with Cancaster’s teaching that 10 mL syringes are conventional and available for use.  Injecting a 10 mL syringe of 0.1 mg/mL epinephrine into a 1,000 mL IV fluid bag results in the same final, diluted concentration (i.e., 1 m/mL epinephrine), as stipulated by Belcher Label, as injecting 1 mL of 1 mg/mL epinephrine syringe into a 1,000 mL IV fluid bag.  Therefore, this argument is not persuasive.

Applicant argues it would have been highly impractical to replace smaller, more concentrated 1 mL syringes with bulkier 10 mL syringes (Response 8/4/22, p. 7).  

Argument does not replace evidence where evidence is necessary for asserting that it is “impractical to replace smaller, more concentrated 1 mL syringes with bulkier 10 mL syringes.”  MPEP 2145(I).  Using Cancaster’s 10 mL syringe is both conventional and readily available for use to one having ordinary skill in the art.  It would have been obvious, practical, and expected to deliver a diluted concentration of 1 microgram/mL from a 1,000 mL IV fluid bag, when the 10 mL syringe contains 0.1 mg/mL epinephrine to a septic shock patient, as disclosed in the practice of Belcher Label.  In addition, a change in size/proportion is not sufficient to establish patentability, when the claimed device would not perform differently than the prior art device.  See MPEP 2144.04(IV)(A).  Further, prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives.  See also MPEP 2143.01(I).  Therefore, this argument is not persuasive.
Applicant argues hospital chains, supply chains, and wholesale distributors would store many pallets or shipping containers full of these 10 mL epinephrine syringes (Response 8/4/22, p. 7).

Argument does not replace evidence where evidence is necessary regarding storing 10 mL syringes vs. 1 mL syringes.  MPEP 2145(I).  

Applicant argues the components of each 10 mL syringe would cost more to make and fill than the components of a 1 mL syringe, since 10 mL syringes are ten times the weight and ten times the volume (Response 8/4/22, p. 7).

Applicant is unpersuasively arguing economic infeasibility.  MPEP 2145(VII).  The fact that a “combination would not be made by businessmen for economic reasons” does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.  In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983).   

Applicant asserts that,
“[w]hile it is true that Taneja ‘197 patent teaches that epinephrine solution ‘can be made in larger volumes in other sterile containers,’ it does not teach or imply different concentrations of epinephrine.  Larger volumes do not mean different concentrations…There is nothing in Taneja to imply that Taneja suggests other epinephrine concentrations for treating septic shock.  In fact, Taneja only discloses a 1 mg/mL epinephrine concentration for the treatment of septic shock” (Response 8/4/22, p. 7).

The Taneja teaching, i.e., “can be made in larger volumes in other sterile containers” (5:9-14), suggests that larger volumes of any dose -- even at the same dose -- are within the skill of the practitioner.  Belcher Label teaches the diluted epinephrine dose (i.e., 1 microgram/mL) in the 1,000 mL fluid solution that is infused into the patient (p. 2), which in turn dictates the dosage of the selected syringe injected into the IV fluid bag.  Upon selecting a 10 mL syringe, Belcher Label would still indicate the epinephrine dose of 1 mg in 1 mL to treat a septic shock patient with approximately 1 microgram/mL (i.e., 1 mcg/mL) from the IV fluid bag.  Therefore, the final concentration of Belcher Label directly depends on the size of the syringe and its concentration, before injecting into the 1,000 mL IV fluid bag. 

Applicant asserts that dilute epinephrine (0.1 mg/mL) in a large 10 mL syringe is less stable than concentrated epinephrine (1 mg/mL) in a tiny ampule with 1 mL fill, as 1 mL concentrated epinephrine has a shelf-life of 17 months or more (Response 8/4/22, p. 8).

Argument does not replace evidence where evidence is necessary.  MPEP 2145(I).  Once again, emptying all contents (i.e., 10 mL) of a 10 mL syringe having 0.1 mg/mL epinephrine into the IV fluid bag equates to the same concentration as emptying all contents (i.e., 1 mL) of a syringe having a 1 mg/mL epinephrine into the fluid bag to ensure that Belcher Label’s stipulated IV infusion dose of 1 mcg/mL is achieved.  Further, this notion of emptying the entire contents of the 10 mL syringe is corroborated by applicant stating, “[i]n order to achieve this diluted concentration [1 microgram per mL] of l-epinephrine, all of the PFS injectable fluid must be injected into the fluid of the fluid bag.”  See Response 8/4/22, p. 9, 1st paragraph. 

Applicant argues Cancaster does not teach or suggest injection into an IV fluid bag (Response 8/4/22, p. 8).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV).  As stated previously, Cancaster teaches 10 mL syringes are commonly used and available in the art.  Therefore, a 10 mL syringe would have been expected to deliver the diluted dosage of 1 mcg/mL epinephrine, as taught and required by Belcher Label.  The 10 mL syringe containing 0.1 mg/mL epinephrine serves the same purpose of delivering an epinephrine concentration of 1 mL of 1 mg/mL epinephrine in view of the Belcher Label teachings.

Applicant argues the injection is not going into IV catheters, central lines or medical tubing, which would bypass an IV fluid bag and would be an undiluted bolus injection into a vein from a syringe (Response 8/4/22, p. 8). 

Cancaster teaches 10 mL syringes are commonly used (p. 2, Syringe Size Continuum chart), thus these syringes are readily available for usage.  Remington portrays the IV fluid bag with an additive port (e.g., medication port) that allows the medication to enter the IV fluid bag from a syringe (Figure 42-4 A and B on p. 840).  It would have been obvious to eliminate steps by replacing Belcher Label’s ampule with Ingle’s ready to use PFS and further with Cancaster’s conventional 10 mL syringe containing 0.1 mg/mL epinephrine, that is injected into the 1,000 mL IV fluid bag to treat septic shock by infusing Belcher Label’s final diluted dosage of 1 microgram/mL epinephrine.  Therefore, this argument is not persuasive.

Applicant argues, “when Cancaster states that ‘a need for lower pressure flows also requires a larger dimension,’ this is irrelevant for epinephrine, which is an aqueous non-viscous solution that presents no concerns over syringe pressure building up with a viscous solution” (Response 8/4/22, p. 8).

Cancaster makes no distinction as to the viscosity of the solution.  See MPEP 2145(I), Arguments do not replace evidence where evidence is necessary.  Cancaster is used in the rejection to show that 10 mL syringes are conventional.  Accordingly, a 10 mL syringe would have been expected to deliver the diluted dosage of 1 mcg/mL epinephrine, as taught and required by Belcher Label.

Applicant submits that claim 3 as a whole clearly requires directly injecting epinephrine into the IV fluid bag or its medication port.  Applicant further argues to achieve the diluted concentration of l-epinephrine of about 1 microgram/mL that is necessary for the continuous infusion required by claim 3, all of the PFS injectable fluid must be injected directly into the fluid of the IV fluid bag (Response 8/4/22, p. 9).

It is not disputed that the claims as a whole require directly injecting all of the epinephrine into the IV fluid bag or its medication port. The rejection provides the motivation to select a known syringe for use in a known procedure. It would have been within the skill of the practitioner to determine the appropriate contents of any syringe to achieve the dose for continuous infusion required by Belcher. 

Applicant argues that, 
“as Applicant has explained in detail in the previous Responses, it would have been a lot more natural and intuitive to employ a 1 mL syringe of epinephrine instead of 10 mL, as in the 1 mg/mL formulation taught by Belcher/Taneja.  Specifically, a 1 mg in 1 mL syringe would be more convenient; would allow for a quicker injection, a greater stability, a lower cost for production and storage, and be easier to transport.  None of the references makes the dilution obvious.  The fact that the inventor has arrived at a counterintuitive 10 mL syringe; a 10 mL syringe for injection into an intravenous fluid bag for treating septic shock; is evidence of non-obviousness (Response 8/4/22, p. 9).

Applicant fails to proffer evidence that a 10 mL syringe has any unexpected benefit over the expected efficiencies suggested by Ingle for using a prefilled syringe (PFS).  See MPEP 2145(I).   As stated previously, the 10 mL syringe containing 0.1 mg/mL epinephrine serves the same purpose of delivering a final diluted and IV infused epinephrine concentration (1 microgram/mL epinephrine), as delivering an epinephrine concentration of 1 mg/mL from a syringe in view of the Belcher Label teachings.
It would have been obvious to eliminate steps by replacing Belcher Label’s ampule with Ingle’s ready to use PFS, containing 0.1 mg/mL epinephrine, that is injected into the 1,000 mL IV fluid bag to achieve a diluted concentration of epinephrine of about 1 /mL that is continuously infused into a septic shock patient.  See MPEP 2144.04(II)(A), Omission of an element and its function is obvious if the function of the element is not desired.  
There is no evidence of record that the selection of a 10 mL syringe is counterintuitive.  Belcher Label teaches protecting the epinephrine from light and storing it at room temperature, between 20oC to 25oC (p. 8).  Since Belcher Label requires that an ampule be opened, a syringe be filled, and then added to 1,000 mL of IV fluid to result in 1 mcg/mL epinephrine for continuous infusion, it has not been shown that the use of the 10 mL PFS would take more time or be less pure than the Belcher Label process.  See MPEP 2145(I), Arguments do not replace evidence where evidence is necessary.  The only arguments presented addressing the selection of a 10 mL syringe were based on economic infeasibility, which has been addressed above.  
Applicant argues claims 4-8 are non-obvious at least because they are all dependent from claim 3 and are therefore non-obvious over the cited art for at least the same reasons that claim 3 is non-obvious over the art (Response 8/4/22, p. 9).

Since the instant rejection renders claim 3 obvious, these arguments by applicant are equally unpersuasive for dependent claims 4-8.
Rubin Declaration
The Rubin Declaration under 37 CFR 1.132 filed 8/4/22 is insufficient to overcome the rejection of claims 3-8 based upon 35 U.S.C. 103 as being unpatentable over Belcher Label  in combination with Remington, Taneja, Ingle, and Cancaster, because the showing is not persuasive for the reasons stated previously.
	The arguments at ⁋⁋ 4,5,7,8,9 of the Rubin Declaration (correspond to Applicant’s arguments on pp. 5-8) were discussed & addressed supra in this Office Action.

The argument at ⁋6 of the Rubin Declaration (corresponds to Applicant’s arguments on pp. 7 and 9) were discussed & addressed supra in this Office Action. 

The arguments at ⁋ 10 of the Rubin Declaration (corresponds to Applicant’s arguments on pp. 7 and 9) were discussed & addressed supra in this Office Action.

The arguments at ⁋ 11 of the Rubin Declaration (corresponds to Applicant’s arguments on pp. 7 and 9) were discussed & addressed supra in this Office Action.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Correspondence

	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

All correspondence relating to this Reissue should be directed:

	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/				/Timothy J. Kugel/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/Jean C. Witz/				
Supervisory Patent Reexamination Specialist		
Central Reexamination Unit, 3991



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Epinephrine Injection USP, 1 mg/mL (1:1000) ampule for IV infusion from Belcher Pharmaceuticals, LLS of July 2014 (hereinafter referred to as Belcher Label).
        
        2     Remington, The Science and Practice of Pharmacy, 21st Ed., Lippincott, Williams & Wilkins, 2006, pp 839-841 and 1386 (hereinafter referred to as Remington).  
        
        3     US Patent No. 9,283,197 B1 issued on 03/15/2016 to Taneja (hereinafter referred to as Taneja).
        
        4     Ingle, R. et al., “Pre-filled syringe – a ready-to-use drug delivery system:  a review,” Expert Opinion on Drug Delivery, 11:9, pp 1391-1399, 2014, https://doi.org/10.1517/17425247.2014.923400 (hereinafter referred to as Ingle).
        
        5     Cancaster, Burt, “Selecting Syringes and Needles,” Vitality Medical, pp. 1-8, April 21, 2015. [online], [retrieved on 01/22/2022]. Retrieved from the internet <URL:  https://www.vitalitymedical.com/blog/seecting-syringes-and-needles.html> (hereinafter referred to as Cancaster).